Citation Nr: 0021804	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-29 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
schizophrenia, variously diagnosed, currently evaluated as 50 
percent disabling.

2.  Entitlement to a temporary total rating for a VA 
hospitalization encompassing the period from November 9, 1995 
to January 31, 1996.

3.  Entitlement to a temporary total rating for a VA 
hospitalization encompassing the period from February 10 to 
15, 1996.

4.  Entitlement to a temporary total rating for a VA 
hospitalization encompassing the period from March 7, 1999 to 
May 25, 1999.

5.  Entitlement to an effective date prior to November 3, 
1999 for a 50-percent evaluation for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to February 
1974.

This appeal arises from a March 1996 rating decision that 
denied entitlement to a disability evaluation greater than 30 
percent for the veteran's service-connected schizophrenia, 
which has been also diagnosed as schizoaffective disorder.  
Therein, temporary total ratings were denied for the periods 
from November 9, 1995 to January 31, 1996, and from February 
10, 1996 to February 15, 1996.  The veteran appealed those 
determinations as well.

In a January 2000 rating decision, the RO increased, to 50 
percent, the rating assigned to the veteran's service-
connected schizophrenia.  Since this does not represent a 
full grant of the potential benefits available, the issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  In a supplemental statement of the case promulgated 
at the same time, the RO separately listed--and denied 
entitlement to--an effective date prior to November 3, 1999 
for that increase.  The claims file does not clearly show, 
however, that the veteran had actually claimed entitlement to 
such an effective date, even though he then subsequently 
noted the issue in a February 2000 VA Form 9.  His 
representative also mentioned it in a July 2000 Informal 
Hearing Presentation.  The Board of Veterans' Appeals (Board) 
finds that it is not clear whether the veteran has properly 
appealed the effective-date issue, and in light of the 
increased rating granted herein, the issue is appropriately 
REMANDED to the RO for appropriate clarification and action.  
See Holland v. Gober, 10 Vet. App. 433 (1997); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); see generally, Marsh 
v. West, 11 Vet. App. 468, 470 (1998).

The veteran did express clear disagreement in the 
aforementioned VA Form 9 with the January 2000 rating 
decision's denial of a temporary total rating for the period 
from March 7, 1999 to May 25, 1999.  Moreover, this involved 
a specific claim that the veteran had made, and the notice of 
disagreement (i.e. via a VA Form 9) followed a statement of 
the case on the issue.  The veteran's representative filed a 
May 2000 VA Form 646, i.e. within a year of the 
determination, amounting to a substantive appeal.  38 C.F.R. 
§§ 20.202, 20.203, 20.301, 20.302 (1999); compare Archbold v. 
Brown, 9 Vet. App. 124 (1996).  The Board is cognizant that 
the RO may assign an effective date of the 100-percent 
schedular evaluation granted herein prior to the 
hospitalizations at issue.  Nonetheless, the Board cannot 
assume that such will be the case since, as noted, it does 
not clearly have jurisdiction on that issue.  Because the 
temporary total ratings are in appellate status, the Board 
finds it appropriate to adjudicate them.  See 38 C.F.R. 
§ 4.29, infra, (the assignment of a total disability rating 
on the basis of hospital treatment or observation will not 
preclude the assignment of a total disability rating 
otherwise in order under other provisions of the rating 
schedule).

The Board notes that the veteran has repeatedly claimed 
entitlement to temporary total ratings based upon several 
separate periods of VA hospitalization.  Only those periods 
noted in the ISSUES section of this decision, however, 
regarding such claims, have been properly appealed.

The Board also notes that the RO has undertaken numerous 
attempts, to no avail, to obtain the veteran's purported 
Social Security Administration records, as he has indicated 
he has received benefits from that agency.  The Board finds 
that no further such attempts are necessary; any additional 
efforts would likely be futile.  38 U.S.C.A. § 5107 (West 
1991); cf. Murincsak v. Derwinski, 2 Vet. App.  363 (1992); 
Odiorne v. Principi, 3 Vet. App. 456 (1992).

A March 2000 VA psychologist's statement has been submitted 
pertaining to the veteran's employment, but no supplemental 
statement of the case has been generated to consider such new 
information.  Nonetheless, since the Board herein grants the 
claimed 100-percent evaluation, i.e. the claim to which this 
might be relevant, prior consideration of this evidence by 
the agency of original jurisdiction is unnecessary.  
38 C.F.R. § 20.1304 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran has shown longstanding symptoms of paranoia 
and auditory hallucinations linked to his service-connected 
schizophrenia.  His Global Assessment of Functioning, 
generally through hospitalization, has been brought to into 
the 50s, but this level has not been sustained.  The veteran 
has essentially been shown to have at least severe, if not 
total, social and industrial incapacity.

3.  During a VA hospitalization encompassing the period from 
November 9, 1995 to January 31, 1996, the veteran was treated 
at least in part for his service-connected psychiatric 
disability.

4.  During a short VA hospitalization encompassing the period 
from February 10 to 15, 1996, the veteran received medication 
for his service-connected psychiatric disability, but 
underwent detoxification.

5.  During a VA hospitalization encompassing the period from 
March 7, 1999 to May 25, 1999, the veteran was treated at 
least in part for his service-connected psychiatric 
disability.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 100-percent disability 
evaluation for a service-connected schizophrenia, variously 
diagnosed, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 9203 (1996 and 1999), 
4.16(c) (1999); Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 3-2000.

2.  The criteria for a temporary total rating for a VA 
hospitalization encompassing the period from November 9, 1995 
to January 31, 1996, have been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.29 (1999).

3.  The criteria for a temporary total rating for a VA 
hospitalization encompassing the period from February 10, 
1996 to 15, 1996, have not been met.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 4.29 (1999).

4.  The criteria for a temporary total rating for a VA 
hospitalization encompassing the period from March 7, 1999 to 
May 25, 1999, have been met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 4.29 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant evidence has 
been properly developed and that there is no further duty to 
assist in order to comply with the duty to assist as mandated 
by 38 U.S.C.A. § 5107.

The service medical records are essentially negative 
regarding symptomatology related to a psychiatric disability, 
except perhaps for some indication of possible depression or 
a personality disorder.

The veteran was hospitalized by the VA from October to 
November 1974, in an acute agitated state with, inter alia, a 
labile delusional system regarding the law and some 
generalized suspiciousness.  He was diagnosed with acute 
paranoid schizophrenia.  This is the first evidence of record 
of a diagnosed psychiatric disability.

In a January 1975 rating decision, service connection was 
granted for schizophrenia, paranoid type.  The disability was 
originally evaluated as being 100-percent disabling, although 
this evaluation was later decreased.  A November 1983 rating 
decision reflects that the evaluation was considered 30-
percent disabling.

The veteran has undergone several VA hospitalizations in the 
years since service.

The veteran was hospitalized by the VA from November 9, 1995 
to January 31, 1996.  The summary states that the veteran 
presented with a history of recent acute intoxication, 
drinking two quarts of whiskey a day for the preceding month.  
He reportedly had used cocaine and marijuana a year earlier, 
but apparently had used none since attending his most recent 
substance abuse program.  He had had daily suicidal thoughts, 
and evaluation revealed chronic depression.  The veteran was 
admitted to the substance abuse unit, having manifested mild 
symptoms requiring detoxification.  His treatment program 
involved issues of relapse, "alcohol with dual diagnosis," 
stress, suicidal and homicidal thoughts.  Throughout his 
alcohol treatment he seemed to be reasonably focused on his 
drinking, although he had chronic problems including anxiety 
and depression.  His depression was moderate, and he was 
provided medication, and switched from lithium to 
carbamazepine.  He had intermittent chronic suicidal thoughts 
with no attempts, and appeared to be somewhat improved in the 
increased medication.  He was to be transferred to another 
substance abuse treatment program, and was placed in a locked 
psychiatric unit for boarding until a decision was made 
whether to transfer him.  He was ultimately not accepted into 
this other particular program.  At discharge, he was provided 
medication for anxiety, plus the medication Zoloft(r) and 
carbamazepine.  The Axis I diagnosis was of alcohol 
dependence, in partial remission; polysubstance abuse, 
marijuana and cocaine, by history; and schizoaffective 
disorder in current substantial remission.  Global Assessment 
of Functioning on admission was 40; at discharge it was 55.

The veteran was hospitalized by VA from February 10, 1996 to 
15, 1996; he was admitted because of alcohol intoxication.  
He was to undergo detoxification using Lorazepam(r).  It was 
noted that he had just been discharged from January 31, 1996 
"because of alcohol dependence syndrome."  His chronic 
suicidal ideation was noted, but he denied being suicidal at 
that time.  His medications, which consisted of sertraline, 
perphenazine and carbamazepine were continued.  After 
completely detoxifying, the veteran was discharged to 
"independent living."

A March 2, 1996 VA triage note indicates that the veteran 
said he wanted to die and that he could kill somebody.  He 
also apparently thought that someone wanted to kill him.  The 
veteran was diagnosed as intoxicated, with paranoia and 
schizoaffective disorder.  He was hospitalized, and 
ultimately remained so until April 30, 1996.  On admission he 
indicated he had some paranoia, active suicidal and homicidal 
ideations.  He was admitted to a locked psychiatric ward and 
remained there for about 10 days prior to transfer to an 
unlocked psychiatric unit where he continued to remain 
reasonably stable with some periods of episodic anxiety and 
brief hallucinosis.  All of these episodes responded well to 
the adjustment of his psychotropic medications.  He 
ultimately was diagnosed with alcohol intoxication, acute, 
resolved; alcohol dependence, continuous and severe and 
schizoaffective disorder.  His Global Assessment of 
Functioning on admission was 35; it was 50 at discharge.

The veteran was examined by VA in June 1996, at which time he 
reported drinking [alcohol] from time to time to manage his 
psychosis.  He indicated that in 1990 he decided to go to 
Hawaii; he thought he did this because of paranoid ideation 
and ongoing periodic auditory hallucinations of voices saying 
that they were going to kill him.  He indicated that he had 
been living on the beach there, as he did later in Puerto 
Rico.  In that latter location, he was reportedly 
"scrounging" in dumpsters.  Apparently at that time, he 
indicated, he was approached by someone who claimed to be 
from the Central Intelligence Agency who wanted him to go to 
Washington to work.  His last hospitalization was noted, and 
that subsequent to that he apparently entered some kind of 
work program.  He was discharged from that program, however, 
after reportedly looking "with weird eyes" at some of the 
other individuals there and scaring them.  Objectively, there 
was a bluntness of affect, an inability to recall some 
details of his childhood and some problems with dates during 
the history-taking.  He was aware of his psychosis, including 
that he had had recent paranoid ideation and recent auditory 
hallucinations.  There was some suspiciousness and he did 
admit that he thought he was being videotaped recently.  The 
diagnoses included schizoaffective disorder and alcohol 
dependence.  Global Assessment of Functioning was 51, 
although it had been 60 for the past year.  It was noted that 
on occasion he appeared to drink due to the presence of the 
auditory hallucinations and paranoid ideation.

At the time of admission to a July to August 1996 VA 
hospitalization the veteran was somewhat intoxicated, as well 
as being agitated and hyperactive.  A nursing admission notes 
that he reportedly said that machines were "taking ov[e]r 
the world;" that he reportedly was going to kill himself and 
the world by entering a computer and "shorting out [the] 
whole world."  He was also striking himself in the face.  He 
was placed in seclusion, although he was then noticed to be 
striking a pole in the seclusion room during "karate" 
movements.  He was found to have an alteration in thought his 
process--he was delusional, paranoid with auditory 
hallucinations.  Recently he had been depressed with suicidal 
ideas.  He complained of having trouble sleeping and 
difficulty concentrating; he was easily agitated, did not 
enjoy anything and had recurrent suicidal thoughts.  
Objectively, his affect was blunted; his judgment and insight 
were questionable.  He admitted to hearing voices.  During 
the hospitalization he was, at least for a time, restricted 
to hourly sign-ins.

The veteran was examined by VA in January 1998 at which time 
he reported a postservice history (as he had indicated 
previously) of a hospitalization where he was allegedly 
beaten and the purported victim of an attempted rape.  He 
felt that since that time, people would follow him, and that 
voices would talk to him, threatening to kill him.  He stated 
that his phone was tapped, and that people take pictures of 
him while he is driving.  He reportedly had been around the 
continental United States and its territories with various 
jobs he had held in the last few years.  Information 
gathered, however, was from the veteran and his girlfriend; 
the examiner indicated that this did not seem to be very 
reliable.

Objectively, during that examination, the veteran was noted 
to have been dressed very sloppily, with a pair of shorts 
that looked more like underwear put on top of sweat pants.  
The veteran avoided eye contact and spoke in a suspicious 
voice; he appeared paranoid, stressful and tense.  He 
constantly looked around and grimaced.  He endorsed auditory 
hallucinations which were threatening in nature.  He had 
intense systematized delusions of persecution and influence; 
his insight was severely impaired.  His judgment was severely 
impaired, although he did want to take his medication.  His 
thought flow was uneven and he exhibited a loosening of 
[associations] periodically.  He was concrete with 
similarities and dissimilarities, and was very odd with 
proverbs, sayings and interpretation.  The Axis I diagnosis 
was of a chronic paranoid schizophrenia exacerbation.  The 
examiner stated that the veteran's degree of psychiatric 
impairment was severe, and that the veteran was unable to 
hold a job secondary to his mental condition.

The veteran was hospitalized by the VA from March 7, 1999 to 
May 25, 1999.  He reportedly had left another facility 
because he could not obtain his psychiatric medications on a 
regular basis.  He was initially diagnosed with chronic 
paranoid schizophrenia.  At first, he was reportedly not 
suicidal, although other notations indicate that he had had a 
lot of suicidal thoughts and that there was, in fact, a 
moderate suicide potential at some point.  Later entries on 
this concern appear to be contradictory, and it was noted 
that he reported two previous suicide attempts--the most 
recent having been in 1998.  His Global Assessment of 
Functioning on admission was about 45.  He stated that when 
he would become frustrated he felt somewhat assaultive; he 
wished to control this.  He was assessed with a potential for 
violence directed at himself.

Later diagnoses during this hospitalization included 
schizoaffective [disorder], depressed [type], versus major 
depression with psychotic features; his Global Assessment of 
Functioning rose to 50, although he was noted to be 
unemployed, and had a lack of social support.  He was 
enrolled in "STAR" ("sustained treatment and 
rehabilitation program") on March 24, 1999, while he 
remained a resident at the VA hospital.  A March 30, 1999 
entry notes that the veteran was allegedly "ransacking 
through" someone else's room; he was very confused, unable 
to stand on his own, incoherent and delusional.  An entry 
from the following day contains the veteran's report that he 
had been trying to medicate "the voices" to get some sleep-
-he reported that he had not slept for two nights because of 
the voices.  On April 1, 1999 it was noted that he had taken 
an overdose of medication(s) while in residential STAR.  He 
denied that this was a suicide attempt, claiming that he just 
wanted to go to sleep.  An April 13, 1999 entry, and numerous 
other entries, list various objectives that the veteran was 
to undertake in pursuit of his goal: to acquire skills to 
manage the symptoms of his mental illness.  An entry from the 
following day notes that he had been attending symptom-
management classes.  An April 27, 1999 entry shows that the 
veteran was attending classes, but he stated he had an 
increase in depression, restlessness and paranoia in the 
afternoon.  The veteran's medications were adjusted with the 
hope that these symptoms would abate.  A May 4, 1999 entry 
notes that the veteran lacked the skills to manage 
effectively the symptoms of his mental illness, but that he 
had nonetheless attended his symptom-management classes.  He 
did report less anxiety since his medication had been 
adjusted.

A May 26, 1999 STAR case manager discharge note indicated 
that following the veteran's transfer to the program on March 
24, 1999, that he had nonetheless gone to a particular 
general psychiatric unit for observation and stabilization.  
During the last week he was in the STAR program, a physician 
discontinued the veteran's Ativan(r), and began a course of 
Thorazine(r).  As an improvement, it was noted that the veteran 
remained free of paranoid ideation while taking his 
prescribed Risperidol(r).  He was discharged from the STAR 
[outpatient] program that day, apparently due to attendance 
problems.

A June 1999 VA nursing note contains the veteran's report of 
hearing voices which told him he was going to be killed.  He 
felt afraid in his house and felt someone outside was going 
to "sneak up" and shoot him.

A March 2000 VA psychologist's note indicates that the 
veteran had been placed in a work evaluation program the 
previous month.  The veteran was doing "basic 
clerical/office work."  His supervisor, however, had to 
essentially terminate this employment because the veteran 
would reportedly come to work "totally 
incoherent/confused."  Reportedly, the veteran took an 
excessive period of time to perform even the most basic 
clerical tasks, and there was not enough staff time to 
supervise him.  He was unable to perform even the most simple 
tasks, such as filing, it was noted.


I.  Increased rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disability in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to this 
disability.  See also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (in evaluating a veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

Effective November 7, 1996, the Schedule for Rating 
Disabilities was amended with respect to evaluations to be 
assigned to mental disorders.  61 Fed. Reg. 52,695-52,702 
(1996), amending 38 C.F.R. Part 4.  Since the regulations 
were changed during the pendency of this appeal, the veteran 
is entitled to have applied whichever set of regulations 
provide him with the higher rating--at least after the 
November 1996 effective date of the new regulations.  
VAOPGCPREC 3-2000; Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Dudnick v. Brown, 10 Vet. App. 79 (1997); compare 
Rhodan v. West, 12 Vet. App. 55 (1998); appeal dismissed, 99-
7041 (Fed. Cir. Oct. 28, 1999); vacated and remanded, Haywood 
v. West, 99-7056 (Fed. Cir. Oct. 28, 1999).  That is, if the 
former regulations provide a higher rating, then he is 
entitled to have such a higher rating awarded, even if the 
newer regulations--on and after their effective date--would 
not so provide.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected schizophrenia, 
variously diagnosed, has been rated as 50 percent disabling 
by the RO under the provisions of 38 C.F.R. § Part 4, 
Diagnostic Code 9203--upon consideration of both the new and 
former regulations.  A 50 percent evaluation under the former 
rating criteria required that schizophrenia be rated as a 
"psychotic" disability; an evaluation of 50 percent 
contemplates considerable impairment in social and industrial 
adaptability.  A 70-percent evaluation, under the former 
regulations, requires lesser symptomatology than the 100-
percent criteria, but must produce severe impairment of 
social and industrial adaptability.  The highest evaluation 
under the former criteria, 100 percent, requires active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.

The former regulations also provided that if a veteran is 
ratable for a service-connected psychiatric disorder at 70 
percent, and is prevented from such disability from securing 
or following a substantially gainful occupation, the mental 
disorder is to be assigned a 100-percent schedular 
evaluation.  38 C.F.R. § 4.16(c) (1996).  Compare Johnson v. 
Brown, 7 Vet. App. 95 (1995) (where demonstrable 
unemployability was an independent basis under the former 
Diagnostic Code 9411 (1996) for granting a 100 percent 
evaluation for a psychiatric disability).  An examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disease, but 
the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130 (1996).

During the November 1995 to January 1996 VA hospitalization, 
the veteran's Global Assessment of Functioning was 40 on 
admission, and only rose to 55 while he was hospitalized.  A 
Global Assessment of Functioning of 40 is representative of 
some impairment in reality testing or communication, or 
impairment in several areas such as work, family relations, 
judgment, thinking or mood--this includes the inability to 
work.  A Global Assessment of Functioning of 55--which was 
not sustained--involves moderate symptoms.  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV); Cohen v. Brown, 10 Vet. App. 128, 139 (1997) (use 
of this manual is permitted by VA regulations); see also 
38 C.F.R. § 4.125(a) (1999) (the Board is aware that the 
newer regulations provide for the use of the DSM-IV versus 
the former regulations that require use of the third edition 
of the manual; the recent evaluations were presumably 
consistent, however, with the fourth edition).  In any event, 
despite the conclusion his "schizoaffective disorder" was 
in substantial remission, such Global Assessments of 
Functioning do not distinguish the psychiatric disability 
from substance abuse.  Moreover, substantial psychiatric 
symptomatology was reported during that hospitalization, and 
evidence very shortly thereafter shows additional symptoms 
that were perhaps even worse.

Specifically, in early March 1996, the veteran's Global 
Assessment of Functioning had already dropped to 35--again 
representing some impairment in reality testing or 
communication, or impairment in several areas such as work, 
family relations, judgment, thinking or mood, including being 
unable to hold a job.  On admission he had said he wanted to 
die and that he could kill somebody.  He also apparently 
thought that someone wanted to kill him.  On discharge, his 
Global Assessment of Functioning was only up to 50, 
representing serious symptoms which can include the inability 
to hold a job.  His psychiatric disability was considered to 
be continuous and severe--this evaluation fits with the bulk 
of the evidence.  The Board notes that a severe social and 
industrial incapacity would amount to a 70-percent evaluation 
under the former regulations.  Based on the former 38 C.F.R. 
§ 4.16(c), this would result in a 100-percent evaluation.

Later that year, in June, he was historically assessed for 
the previous year with a Global Assessment of Functioning of 
60, but the examination report stating that notes he was at 
51.  Moreover, during the hospitalization in July and August 
that year, he was believing that machines were going to take 
over the world, and was going to kill himself by somehow 
"entering" a computer.  He was also striking himself in the 
face at that time, was placed in seclusion, and was 
delusional and paranoid with auditory hallucinations.

Review of these records show that there is little, if any, 
evidence that his symptoms were due to substance abuse 
instead of his psychiatric problems.  Much of his symptoms, 
in fact, strongly appear to relate directly to his service-
connected psychiatric condition.  In any event, the veteran 
is entitled to the benefit of the doubt, therefore, that his 
service-connected psychiatric disorder, opposed to any 
nonservice-connected symptomatology, is likely the cause of 
most or all of his impairment.  38 U.S.C.A. § 5107(b).  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (applying this 
concept with the new psychiatric regulations); compare Barela 
v. West, 11 Vet. App. 280 (1998).  These records, and review 
of the preceding evaluations/hospitalizations of record, lead 
the Board to the conclusion that the veteran has had at least 
severe social and industrial inadaptability due to his 
service-connected disability, if not active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.

Based upon the foregoing, the Board finds that the veteran is 
clearly entitled to a 100-percent evaluation for his service-
connected schizophrenia, based upon the former regulations--
whether utilizing the former 38 C.F.R. § 4.16(c) or not.  The 
Board notes while there are some findings that the veteran 
may have been "employable" at times, and perhaps even held 
a job (possibly marginal, given more recent findings such as 
the VA psychologist's March 2000 statement), the weight of 
the evidence demonstrates that he is entitled to a total 
schedular disability evaluation for his service-connected 
psychiatric disability.  There is little, if any, evidence to 
demonstrate he is capable of any substantially gainful 
occupation given the severity of his service-connected 
psychiatric problems.

Since a 100-percent evaluation is awarded under the former 
regulations, based upon 1995/1996 data, the Board need not 
consider whether he is entitled to a 100-percent evaluation 
under the new regulations.  See 38 C.F.R. § 3.951 (a 
readjustment to the Schedule for Rating Disabilities, 
[38 C.F.R. Part 4], shall not be grounds for reduction of a 
disability rating in effect on the date of the readjustment 
unless medical evidence establishes that the disability to be 
evaluated has actually improved).  See VAOPGCPREC 3-2000, 
supra.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant a referral for an evaluation on an 
extraschedular basis--the schedular evaluation has rendered 
such a consideration moot in any event.  See 38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


II.  Entitlement to a temporary total rating for the period 
from November 9, 1995 to January 31, 1996

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  Notwithstanding that 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  38 C.F.R. § 4.29.

In granting a 100-percent schedular evaluation for the 
underlying disability, supra, the Board has already discussed 
how the hospitalization in question relates to the veteran's 
service-connected psychiatric disability.  This period of 
hospitalization, in fact, has served to increase his rating 
assigned.  It follows, therefore, that such hospitalization 
involved treatment of his service-connected disability.

The Board also observes that during this hospitalization the 
veteran was reported to have had suicidal thoughts and 
depression, and he was medicated for his psychiatric problems 
which were monitored.  This alone is clearly enough to grant 
a temporary total rating.  Further, he was placed on a locked 
psychiatric ward prior to potential acceptance into another 
treatment program for his substance abuse--which ultimately 
did not take place around that time.  Even such detainment 
were for "boarding" purposes, the Board must conclude that 
such coercive treatment on a psychiatric ward must have been 
implemented for some reason.  Since he was apparently not 
being treated at that time for his substance abuse, i.e. 
awaiting a transfer, he is entitled to the benefit of the 
doubt that he was detained for psychiatric reasons since he 
was on a locked ward.  Thus, the Board concludes, he was 
clearly treated for his service-connected psychiatric 
disability, and this hospitalization period warrants a 
temporary total rating.  38 U.S.C.A. § 5107.


III.   Entitlement to a temporary total rating for the period 
from February 10 to 15, 1996.

Even though the veteran's psychiatric medications were 
"continued" during this hospitalization, it lasted for 
fewer than 21 days.  Thus, there can be no legal entitlement 
to a temporary total rating for this period.  38 C.F.R. 
§ 4.29; see Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board again notes that denial of this issue may be 
irrelevant depending upon the effective date assigned by the 
RO for the veteran's total schedular rating.


IV.  Entitlement to a temporary total rating for the period 
from March 7, 1999 to May 25, 1999

This hospitalization clearly involved treatment of the 
veteran's service-connected psychiatric disability--even 
after he was transferred to the STAR.  Clinical entries 
repeatedly show his mental condition was of concern, and 
various treatments, such as medication and special classes, 
were pursued to control his psychiatric symptoms.  It was 
specifically stated that a goal of his, even during the STAR, 
was to acquire skills to manage the symptoms of his mental 
illness.  During the STAR period he also was placed in a 
general psychiatric unit for observation and stabilization.  
The Board finds that since the evidence clearly demonstrates 
that he was treated for his service-connected psychiatric 
disability during this time, he is entitled to a temporary 
total rating for the period in question.  38 C.F.R. § 4.29.

With respect to these determinations, in any instance where 
the evidence was in equipoise, the benefit of the doubt has 
been resolved in the veteran's favor.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a 100-percent disability evaluation for 
schizophrenia, variously diagnosed, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a temporary total rating for a VA 
hospitalization encompassing the period from November 9, 1995 
to January 31, 1996, is granted.

Entitlement to a temporary total rating for a VA 
hospitalization encompassing the period from February 10, 
1996 to 15, 1996, is denied.

Entitlement to a temporary total rating for a VA 
hospitalization encompassing the period from March 7, 1999 to 
May 25, 1999, is granted.


REMAND

Since the veteran has been granted a 100-percent schedular 
rating for his service-connected 
schizophrenia/schizoaffective disorder, the Board cannot 
adjudicate the effective-date issue regarding the assignment 
of the earlier 50-percent evaluation.  The RO should first 
determine the effective date of the newly awarded 100-percent 
evaluation, and whether such an issue is on appeal.

Based upon the foregoing, this case is REMANDED for the 
following action:

1.  After the RO assigns an effective 
date for the 100-percent evaluation for 
schizophrenia/schizoaffective disorder 
awarded herein, the RO should determine 
whether or not an effective date issue 
regarding the assignment of an increase 
is properly on appeal.  See Grantham, 
supra.

2.  If an effective-date issue involving 
an increased rating is in appellate 
status, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the agency of original jurisdiction.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


